
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 17
        [Docket No. FWS-R3-ES-2019-0020; FF09E21000 FXES11110900000 212]
        RIN 1018-BD98
        Endangered and Threatened Wildlife and Plants; Threatened Species Status With Section 4(d) Rule for Big Creek Crayfish and St. Francis River Crayfish and Designations of Critical Habitat
        
          AGENCY:
          Fish and Wildlife Service, Interior.
        
        
          ACTION:
          Proposed rule; reopening of comment period and announcement of public hearing.
        
        
          SUMMARY:
          We, the U.S. Fish and Wildlife Service (Service), proposed to list the Big Creek crayfish and the St. Francis River crayfish as threatened species with section 4(d) rules and designations of critical habitat on September 17, 2020. We announced a 60-day public comment period on the proposed rule, ending November 16, 2020. We now reopen the public comment period to allow all interested parties additional time to comment on the proposed rule. Comments previously submitted need not be resubmitted and will be fully considered in preparation of the final rule. We also announce a public informational meeting and public hearing on the proposed rule.
        
        
          DATES:
          
            Written comments: The comment period on the proposed rule that published September 17, 2020 (85 FR 58192), is reopened. We will accept comments received or postmarked on or before May 27, 2021. Please note that comments submitted electronically using the Federal eRulemaking Portal (see ADDRESSES, below) must be received by 11:59 p.m. Eastern Time on the closing date, and comments submitted by U.S. mail must be postmarked by that date to ensure consideration.
          
            Public informational meeting and public hearing: On May 13, 2021, we will hold a public informational meeting from 6:00 to 7:15 p.m., Central Time, followed by a public hearing from 7:30 to 9:00 p.m., Central Time.
        
        
          ADDRESSES:
          
            Availability of documents: You may obtain copies of the September 17, 2020, proposed rule and associated documents on the internet at http://www.regulations.gov under Docket No. FWS-R3-ES-2019-0020.
          
            Written comments: You may submit written comments by one of the following methods:
          (1) Electronically: Go to the Federal eRulemaking Portal: http://www.regulations.gov. In the Search box, enter FWS-R3-ES-2019-0020, which is the docket number for the proposed rule. Then, click on the Search button. On the resulting page, in the Search panel on the left side of the screen, under the Document Type heading, check the Proposed Rule box to locate this document. You may submit a comment by clicking on “Comment Now!” Please ensure you have found the correct document before submitting your comments. If your comments will fit in the provided comment box, please use this feature of http://www.regulations.gov, as it is most compatible with our comment review procedures. If you attach your comments as a separate document, our preferred file format is Microsoft Word. If you attach multiple comments (such as form letters), our preferred format is a spreadsheet in Microsoft Excel.
          
          (2) By hard copy: Submit by U.S. mail to: Public Comments Processing, Attn: FWS-R3-ES-2019-0020, U.S. Fish and Wildlife Service, MS: PRB/3W, 5275 Leesburg Pike, Falls Church, VA 22041-3803.

          We request that you send comments only by the methods described above. We will post all comments on http://www.regulations.gov. This generally means that we will post any personal information you provide us (see Public Comments, below, for more information).
          
            Public informational meeting and public hearing: The public informational meeting and the public hearing will be held virtually using the Zoom platform. See Public Hearing, below, for more information.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Karen Herrington, Field Supervisor, U.S. Fish and Wildlife Service, Missouri Ecological Services Field Office, 101 Park DeVille Drive, Suite A, Columbia, MO 65203-0057; telephone 573-234-2132. Persons who use a telecommunications device for the deaf (TDD) may call the Federal Relay Service at 800-877-8339.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Background

        On September 17, 2020, we published a proposed rule (85 FR 58192) to list the Big Creek crayfish and the St. Francis River crayfish as threatened species under the Endangered Species Act of 1973, as amended (ESA; 16 U.S.C. 1531 et seq.) with ESA section 4(d) rules and designations of critical habitat. The proposed rule had a 60-day public comment period, ending November 16, 2020. During the comment period for the proposed rule, we received a request for a public hearing. Therefore, we are reopening the comment period for 30 days on our proposed rule (see DATES, above) to hold a public informational meeting and a public hearing and to allow the public an additional opportunity to provide comments on the proposed rule.
        For a description of previous Federal actions concerning the Big Creek crayfish and the St. Francis River crayfish, please refer to the September 17, 2020, proposed rule (85 FR 58192).
        Public Comments
        We will accept comments and information during this reopened comment period on our proposed rule for the Big Creek crayfish and the St. Francis River crayfish. We will consider information and recommendations from all interested parties. We intend that any final action resulting from the proposal will be based on the best scientific and commercial data available and will be as accurate and as effective as possible. Our final determination will take into consideration all comments and any additional information we receive during all comment periods on the proposed rule. Because we will consider all comments and information we receive during the comment periods, our final determinations may differ from our September 17, 2020, proposed rule (85 FR 58192). Based on the new information we receive (and any comments on that new information), we may conclude that the species are endangered instead of threatened, or we may conclude that the species does not warrant listing as either an endangered species or a threatened species. For critical habitat, our final designation may not include all areas proposed, may include some additional areas that meet the definition of critical habitat, and may exclude some areas if we find the benefits of exclusion outweigh the benefits of inclusion. In addition, we may change the parameters of the prohibitions or the exceptions to those prohibitions in the 4(d) rule if we conclude it is appropriate in light of comments and new information received. For example, we may expand the incidental-take prohibitions to include prohibiting additional activities if we conclude that those additional activities are not compatible with conservation of the species. Conversely, we may establish additional exceptions to the incidental-take prohibitions in the final rule if we conclude that the activities would facilitate or are compatible with the conservation and recovery of the species.
        If you already submitted comments or information on the September 17, 2020, proposed rule (85 FR 58192), please do not resubmit them. Any such comments are incorporated as part of the public record of the rulemaking proceeding, and we will fully consider them in the preparation of our final determinations.
        Comments should be as specific as possible. Please include sufficient information with your submission (such as scientific journal articles or other publications) to allow us to verify any scientific or commercial information you assert. Please note that submissions merely stating support for, or opposition to, the action under consideration without providing supporting information, although noted, will not be considered in making a determination, as section 4(b)(1)(A) of the ESA directs that determinations as to whether any species is an endangered species or a threatened species must be made “solely on the basis of the best scientific and commercial data available.”

        You may submit your comments and materials by one of the methods listed in ADDRESSES. We request that you send comments only by the methods described in ADDRESSES. You may also provide your comments through verbal testimony during the public hearing (see DATES, ADDRESSES, and Public Hearing in this document).
        If you submit information via http://www.regulations.gov, your entire submission—including your personal identifying information—will be posted on the website. If your submission is made via a hardcopy that includes personal identifying information, you may request at the top of your document that we withhold this information from public review. However, we cannot guarantee that we will be able to do so. We will post all hardcopy submissions on http://www.regulations.gov.
        

        Comments and materials we receive, as well as supporting documentation we used in preparing this proposed rule, will be available for public inspection on http://www.regulations.gov at Docket No. FWS-R3-ES-2019-0020.
        Public Hearing

        We have scheduled a public informational meeting and public hearing on our September 17, 2020, proposed rule to list the Big Creek crayfish and the St. Francis River crayfish (85 FR 58192). We will hold the public informational meeting and public hearing on the date and at the times listed above under Public informational meeting and public hearing in DATES. We are holding the public informational meeting and public hearing via the Zoom online video platform and via teleconference so that participants can attend remotely. For security purposes, registration is required. To listen and view the meeting and hearing via Zoom, listen to the meeting and hearing by telephone, or provide oral public comments at the public hearing by Zoom or telephone, you must register. For information on how to register, or if you encounter problems joining Zoom the day of the meeting, visit https://www.fws.gov/midwest/endangered/index.html. Registrants will receive the Zoom link and the telephone number for the public informational meeting and public hearing. If applicable, interested members of the public not familiar with the Zoom platform should view the Zoom video tutorials (https://support.zoom.us/hc/en-us/articles/206618765-Zoom-video-tutorials) prior to the public informational meeting and public hearing.
        

        The public hearing will provide interested parties an opportunity to present verbal testimony (formal, oral comments) regarding the September 17, 2020, proposed rule to list the Big Creek crayfish and the St. Francis River crayfish as threatened with section 4(d) rules and designations of critical habitat (85 FR 58192). While the public informational meeting will be an opportunity for dialogue with the Service, the public hearing is not; it is a forum for accepting formal verbal testimony. In the event there is a large attendance, the time allotted for oral statements may be limited. Therefore, anyone wishing to make an oral statement at the public hearing for the record is encouraged to provide a prepared written copy of their statement to us through the Federal eRulemaking Portal or U.S. mail (see ADDRESSES, above). There are no limits on the length of written comments submitted to us. Anyone wishing to make an oral statement at the public hearing must register before the hearing (https://www.fws.gov/midwest/endangered/index.html). The use of a virtual public hearing is consistent with our regulations at 50 CFR 424.16(c)(3).
        Reasonable Accommodation

        The Service is committed to providing access to the public informational meeting and public hearing for all participants. Closed captioning will be available during the public informational meeting and public hearing. Further, a full audio and video recording and transcript of the public hearing will be posted online at https://www.fws.gov/midwest/endangered/index.html after the hearing. Participants will also have access to live audio during the public informational meeting and public hearing via their telephone or computer speakers. Persons with disabilities requiring reasonable accommodations to participate in the meeting and/or hearing should contact the person listed under FOR FURTHER INFORMATION CONTACT at least 5 business days prior to the date of the meeting and hearing to help ensure availability. An accessible version of the Service's public informational meeting presentation will also be posted online at https://www.fws.gov/midwest/endangered/index.html prior to the meeting and hearing (see DATES, above). See https://www.fws.gov/midwest/endangered/index.html for more information about reasonable accommodation.
        Authors
        The primary authors of this document are the Ecological Services staff of the Great Lakes Regional Office, U.S. Fish and Wildlife Service.
        Authority

        The authority for this action is the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.).
        
          Martha Williams,
          Principal Deputy Director, Exercising the Delegated Authority of the Director U.S. Fish and Wildlife Service.
        
      
      [FR Doc. 2021-08504 Filed 4-26-21; 8:45 am]
      BILLING CODE 4333-15-P
    
  